Case 1:19-cr-00286-AMD Document 192 Filed 09/04/21 Page 1 of 5 PageID #: 1611

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/NS/MCM                                        271 Cadman Plaza East
F. #2019R00029                                    Brooklyn, New York 11201



                                                  September 4, 2021

By ECF

Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

                The government respectfully submits this letter seeking clarification of the
Court’s ruling on the government’s motion in limine with respect to Jane Doe #7. At the
final pretrial conference, the Court asked the government why it believed evidence related to
Jane Doe #7 should be admitted at trial notwithstanding that it occurred in or about 1991.
See Transcript of August 3, 2021 Final Pretrial Conference at 12. The government
responded as follows:

              MS. GEDDES: Your Honor, Jane Doe Number Seven is
              prepared to testify that in light of her relationship with the
              defendant, which included the fact that they had sexual contact
              with each other when she was a minor, she was in a position to
              view the defendant engaged in sexual activity with Jane Doe
              Number One, so it is part of her background and I would say her
              history is inextricably intertwined with – that information is
              inextricably intertwined with her account of how she knew the
              defendant, why she was with the defendant when she saw the
              defendant engaged in sexual activity with Jane Doe One.

Id. at 12-13. After the defendant confirmed that he intended to dispute that he had engaged
in sexual activity with Jane Doe #1 prior to their marriage in August 1994, the Court found
Case 1:19-cr-00286-AMD Document 192 Filed 09/04/21 Page 2 of 5 PageID #: 1612




that the evidence the government sought to admit regarding Jane Doe #7 was “clearly
relevant,” noting that the defendant could “cross examine her about it” but that such evidence
was “directly relevant to that first racketeering act.” Id. at 14. Thereafter, the defendant
sought additional time to review the Section 3500 Material related to Jane Doe #7 and submit
additional briefing before the Court finalized its ruling. Id. at 14-15. The Court afforded the
defendant such an opportunity. Id. at 15.

               On August 6, 2021, the defendant submitted his supplemental brief regarding
the government’s motion to admit other acts evidence. See ECF Docket No. 156. In his
supplemental brief, the defendant made no additional arguments specific to the government’s
arguments for admitting evidence regarding Jane Doe #7 or the Court’s intended ruling on
the issue. Instead, he simply recited the general principles of evidence, all of which the
Court was well aware of when it reached its initial conclusion to allow the government to
introduce evidence related to Jane Doe #7. Id. at 1-2.

               At the start of trial, on August 18, 2021, the Court stated that it “adhere[d] to
my decision that I made at our final pretrial conference on August 3rd,” but then reviewed
the outstanding in limine motions to ensure it had not forgotten to rule on any of them. Trial
Transcript at 4. With respect to Jane Doe #7, the Court stated:

              The first has to do with the alleged sexual abuse of Jane Doe
              Number 7, a minor, in 1991. That is granted only insofar as
              there is evidence that Jane Doe Number 7 witnessed the alleged
              sexual abuse of Jane Doe Number 1. That’s admissible for the
              same reasons that I ruled that evidence about Jane Doe 1 was
              admissible. The remaining evidence is not admissible about
              Jane Doe Number 7. The conduct is alleged to have taken place
              before the enterprise began. So, I am excluding that.

Id. The government understood this ruling to be different from the ruling initially articulated
by the Court on August 3, 2021 to allow evidence of the sexual abuse of Jane Doe #7 to be
admitted at trial. The government respectfully requests that the Court clarify or reconsider
its August 18, 2021 ruling with respect to Jane Doe #7 to allow her to testify regarding the
circumstances of the defendant’s sexual abuse of her as a minor. The government currently
expects to call Jane Doe #7 as a witness at trial on Friday, September 10, 2021.

               If permitted to testify regarding her sexual abuse by the defendant, Jane Doe
#7 is expected to testify that in or about 1991, she met the defendant at his apartment in
Chicago, Illinois after a female acquaintance, who was also a minor and an aspiring singer,
invited Jane Doe #7 to come to the defendant’s apartment with her. Two other minor
females also came to the apartment with them. Notably, when the minors arrived at the
defendant’s apartment, certain of the defendant’s associates – including his tour manager,
Demetrius Smith – were at the apartment. Inside the apartment, the defendant went inside a
room and invited each of the minor females into the room ad seriatim until they all were
inside. The defendant’s associates remained outside the room. After Jane Doe #7 entered


                                               2
Case 1:19-cr-00286-AMD Document 192 Filed 09/04/21 Page 3 of 5 PageID #: 1613




the room, the defendant initiated and engaged in sexual intercourse with her. Jane Doe #7
also saw the defendant engage in sexual contact with other minors inside the room.
Thereafter, the defendant regularly invited Jane Doe #7 and the other minors to visit him at
his home and at his recording studio. In 1992, Jane Doe #7 became part of a girl group that
traveled with the defendant providing background vocals and dancing. (Jane Doe #7 was
still a minor and worked mainly as a background dancer.) In this time period, the defendant
introduced Jane Doe #7 to Jane Doe #1, another minor and aspiring singer who the defendant
began working with. The defendant indicated to Jane Doe #1 that Jane Doe #7 and other
members of the girl group were to become Jane Doe #1’s “posse” and best friends.
Subsequently, while traveling as a back-up dancer on tour with the defendant along with Jane
Doe #1 and others, Jane Doe #7 observed the defendant engage in sexual contact with Jane
Doe #1 in a room at the back of his tour bus.

              Such evidence is necessary background for, and inextricably intertwined with,
the evidence the Court has permitted Jane Doe #7 to testify about, namely her witnessing the
defendant engaged in sexual contact with Jane Doe #1. The full context of Jane Doe #7’s
own interactions with the defendant – including her sexual interactions with him as a minor
and her having previously witnessed sexual acts between the defendant and other minors – is
necessary to explain why she was in a position to witness the defendant engaged in a sexual
act with Jane Doe #1, also a minor. Without this context, the jury is likely to be left
wondering why Jane Doe #7 – also a minor – was hired as a background dancer for the
defendant’s tour and why the defendant was careless enough to engage in such sexual contact
with Jane Doe #1 on a tour bus where Jane Doe #7 was present. 1
               The Second Circuit has repeatedly upheld the admission of uncharged act
evidence as direct evidence of the charged crimes where such evidence provides necessary
background or context for the charged crimes. See United States v. Gonzalez, 110 F.3d 936,
941-42 (2d Cir. 1997) (uncharged burglary admissible in trial for felon in possession of a
firearm because, inter alia, it provided “crucial background evidence that gave coherence to
the basic sequence of events that occurred on the night” of defendants’ arrest); United States
v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994) (noting that evidence of other “bad acts” may be
admitted “to provide the jury with the complete story of the crimes charged by demonstrating
the context of certain events relevant to the charged offense”); United States v. Langford,
990 F.2d 65 (2d Cir. 1993) (“It is within the court’s discretion to admit evidence of acts
committed prior to the time charged in the indictment to prove the existence of the alleged
conspiracy as well as to show its background and history.”); United States v. Pitre, 960 F.2d
1112, 1119 (2d Cir. 1992) (“Prior act evidence may be admitted to inform the jury of the
background of the conspiracy charged, to complete the story of the crimes charged, and to
help explain to the jury how the illegal relationship between participants in the crime
developed.”). In this respect, “trial court[s] may admit evidence that does not directly

       1
        In addition, based on the trial thus far, the defendant undoubtedly intends to cross-
examine Jane Doe #7 regarding what she witnessed and to argue that she is fabricating her
account of what she witnessed.


                                               3
Case 1:19-cr-00286-AMD Document 192 Filed 09/04/21 Page 4 of 5 PageID #: 1614




establish an element of the offense charged, in order to provide background for the events
alleged in the indictment. Background evidence may be admitted to show, for example, the
circumstances surrounding the events or to furnish an explanation of the understanding or
intent with which certain acts were performed.” United States v. Coonan, 938 F.2d 1553,
1561 (2d Cir. 1991) (quoting United States v. Daly, 842 F.2d 1380, 1388 (2d Cir. 1988)).
               In addition, the Indictment does not allege a particular date on which the
enterprise came into existence. That the sexual abuse of Jane Doe #7 occurred in or about
1991 – before the pattern of racketeering alleged in the Indictment began – does not
automatically render such evidence irrelevant to proving the existence of the racketeering
enterprise. While “the evidence used to prove the pattern of racketeering activity and the
evidence establishing an enterprise may in particular cases coalesce,” the “existence of an
enterprise is an element distinct from the pattern of racketeering activity.” Boyle v. United
States, 556 U.S. 938, 947 (2009). Because the existence of the racketeering enterprise is an
element distinct from the pattern of racketeering activity charged in the Indictment, evidence
of acts occurring prior to the alleged pattern remain relevant to proving the existence of the
enterprise.
                Here, the sexual abuse of Jane Doe #7 is relevant to proving the existence of
the enterprise prior to the first racketeering act alleged in the Indictment, its membership in
the early days of its existence, and its means and methods (including relying on minor
victims to recruit other minors into the defendant’s orbit, a means and method that the jury
also heard testimony about from Jane Doe #4). Moreover, the defendant’s cross-examination
of Demetrius Smith makes clear that the defendant intends to argue that he had no
involvement in Racketeering Act One and that Smith acted on his own in bribing a state
official to obtain a fraudulent ID for Jane Doe #1 – in essence arguing that Smith was not a
member of the enterprise. The defendant further made clear in his opening statement that he
will argue that no racketeering enterprise existed. Jane Doe #7’s testimony about the
circumstances of her own sexual abuse by the defendant and her continuing interactions with
him is relevant to proving both the existence of the enterprise prior to the conduct alleged in
Racketeering Act One, as well as Smith’s membership in the enterprise. Indeed, such
evidence, which is expected to include testimony that the defendant engaged in sexual
contact with minors while in the same residence with Smith and other members of his inner
circle, demonstrates the relationship of trust and loyalty between the defendant and Smith
and helps explain why he would confide in Smith regarding the true nature of his relationship
with Jane Doe #1 and his need to marry Jane Doe #1 as a minor. In addition, Jane Doe #7’s
anticipated evidence is also relevant to establishing the existence of the enterprise. Not only
was Jane Doe #7 invited to the defendant’s residence for the first time by another minor
sexual abuse victim, the defendant also thereafter employed Jane Doe #7 and other minors
and instructed Jane Doe #7 and other minors to act as Jane Doe #1’s “posse” while Jane Doe
#1 was away from her home and family, thus using those who he had previously abused and
employed to create the conditions that helped make the defendant’s sexual abuse of Jane Doe
#1 possible. Such evidence is direct evidence of the existence and evolution of the charged
enterprise, as well as its means and methods.



                                              4
Case 1:19-cr-00286-AMD Document 192 Filed 09/04/21 Page 5 of 5 PageID #: 1615




                As a result, for the reasons set forth herein, and in its original motion and
replies to the defendant’s initial and supplemental response briefs, the government
respectfully requests that the Court permit Jane Doe #7 to testify about the circumstances of
the defendant’s sexual abuse of her when she was a minor.



                                                  Respectfully submitted,

                                                  JACQUELYN M. KASULIS
                                                  Acting United States Attorney

                                           By:      /s/
                                                  Elizabeth A. Geddes
                                                  Nadia I. Shihata
                                                  Maria Cruz Melendez
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Clerk of Court (AMD) (by ECF)
       All Defense Counsel of Record (by ECF)




                                              5
